Response to Arguments
	Applicant filed an AFCP 2.0. The Examiner attempted to contact the Applicant on December 20, 2021. An interview could not be conducted within the 10 day limit required by the AFCP 2.0. In response to Applicant’s arguments the amendment to claim 1 does appear to get over the previous 112 rejection. However, it seems that Herdrich (US 2011/0313478) still reads on the claim. See the Figures below for an understanding. The claim 11 amendment included claim 12 subject matter therein and appears to be allowable for the reasons mentioned in the final rejection.


    PNG
    media_image1.png
    602
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    476
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775